DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-13, and 15-22 are pending, claims 4 and 14 have been cancelled, and claims 1-3, 5-13, and 15-22 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Objections
Claim 13 is objected to because of the following informalities:  “a elongate member” should read “an elongate member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 12-13, 15, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brichard (US 2014/0135579).
Regarding claim 1, Brichard discloses an imaging system (see figure 1) for imaging an anatomy of a patient, the system comprising: a processor (a processor controller..patient side cart [0050]); an interface (see 405, figure 4); at least one imaging sensor (415, figure 4 | image sensor [0049] | multiple electrically active components, such as a sensor [0040]); first and second conductors (signal processing…transmission lines cables 340 [0043]); a shaft (410, figure 4) with the interface positioned at a proximal end of the shaft and the imaging sensor positioned at a distal end of the shaft (see figure 4), wherein the first and second conductors extend though the shaft and electrically couple the imaging sensors to the processor via the interface ([0043]); and both the first and second conductors transmit signals and power between the imaging sensor and the processor (video signal transmission line, control signal transmission line, and power transmission line [0053]).  
Regarding claim 2, Brichard further discloses the first and second conductors are helically twisted about each other along a length of the first and second conductors (twisted pair set of conductors [0086]).  
Regarding claim 5, Brichard further disclsoes a third shield material (floating ground 525, figure 5) at least partially surrounds the first and second conductors along a length of the first and second conductors (surround transmission lines 520-521 [0058]), forming a shielded twisted pair cable (525…continuous shield [0088]).  
Regarding claim 6, Brichard further discloses the helical twist of the first and second conductors evenly distributes stresses between the first and second conductors (balanced, twisted pair set of conductors [0086]) that are routed through an articulating joint of an endoscope (see 309 in 305, figure 3).  
Regarding claim 7, Brichard further discloses the power is a DC voltage (see 545, figure 5 | circuit show DC voltage) that powers the imaging sensor.  
Regarding claim 12, Brichard further discloses the at least one imaging sensor includes multiple imaging sensors (multiple electrically active components, such as a sensor [0040]), wherein the first and second conductors form a communication lane that transmits the signals and power between the imaging sensor and the processor (video signal transmission line, control signal transmission line, and power transmission line [0053]), and wherein the system further comprises multiple communication lanes (see 520-521, figure 5).  
Regarding claim 13, Brichard further discloses a teleoperational medical system (see figure 1) comprising: a control system (115, figure 1) with one or more processors (a processor controller..patient side cart [0050]); a teleoperational manipulator arm (120, figure 1); and an imaging system (415, figure 4 | an electronic image sensor [0049]) attached to the teleoperational manipulator arm, the imaging system comprising: imaging sensors (image sensor [0049] | multiple electrically active components, such as a sensor [0040]) that detect image data and transmit imaging sensor data signals to the control system (signal processing…transmission lines [0043]); a camera interface (see 405, figure 4) that interfaces the imaging sensors to the control system ([0049]); first and second conductors that electrically couple the control system to the imaging sensors via the camera interface (signal processing…transmission lines cables 340 [0043]); and a elongate member (410, figure 4) with the imaging sensors positioned at a distal end of the elongate member, and the camera interface positioned at a proximal end of the elongate member (see 440 and 445 in 405, figure 4), with the first and second conductors positioned within the elongate member, wherein both the first and second conductors transmit control signals and power signals from the control system to the imaging sensors via the camera interface (video signal transmission line, control signal transmission line, and power transmission line [0053]; 440 and 445, figure 4), and wherein both the first and second conductors transmit imaging sensor data signals from the imaging sensors to the control system via the camera interface (see 405, figure 4).  
Regarding claim 15, Brichard further discloses the power signals comprise a first voltage carried to the imaging sensors by the first conductor and a second voltage carried to the imaging sensors by the second conductor ([0056]).  
Regarding claim 17, Brichard further discloses the power signals, the control signals, and the imaging sensor data signals are transmitted simultaneously by each of the first and second conductors (the examiner interpreted the power signals, the control signals, and the imaging sensor data signals to be transmitted at the same time by the first and second conductors, see figures 4-5).  
Regarding claim 19, Brichard further discloses the first and second conductors are surrounded by one or more grounded shields (525, figure 5; surrounds transmission lines 520-521 [0058]), which supplies ground to the imaging sensors (image sensor…grounded [0062]).  
Regarding claim 20, Brichard further discloses the first and second conductors are helically twisted about each other (twisted pair set of conductors [0086]), and wherein the helical twist of the first and second conductors evenly distributes stresses between the first and second conductors (balanced, twisted pair set of conductors [0086]) that are routed through an articulating joint of an endoscope (see 309 in 305, figure 3).  
Regarding claim 21, Brichard discloses a method of imaging an anatomy of a patient, the method comprising: a teleoperational manipulator arm (120, figure 1) of a teleoperational medical system (see figure 1) with an elongate member (410, figure 4) attached, the elongate member comprising: a lumen (shaft lumen [0043]), imaging sensors (image sensor [0049] | multiple electrically active components, such as a sensor [0040]) positioned at a distal end of the elongate member (see figure 4), a camera interface (see 405, figure 4) positioned at a proximal end of the elongate member, and first and second conductors positioned within the lumen (signal processing…transmission lines cables 340 [0043]), wherein the first and second conductors electrically couple the imaging sensors to the camera interface (video signal transmission line, control signal transmission line, and power transmission line [0053]; 440 and 445, figure 4); transmitting a power signal to the imaging sensors via the first and second conductors thereby powering the imaging sensors (power transmission line [0053]); transmitting control signals to the imaging sensors from the camera interface via the first and second conductors (control signal transmission line [0053]); transmitting imaging sensor data signals to the camera interface from the imaging sensors via the first and second conductors (video signal transmission line [0053]); and receiving the imaging sensor data signals (capturing and processing images [0037]) at one or more controllers and displaying an image (140 or 145, figure 1), based on the imaging sensor data signals, on a display device (140 or 145, figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brichard (US 2014/0135579) as applied to claim 2 above, and further in view of Baum (US 2012/0016202).
Brichard discloses all of the features in the current invention as shown above for claim 2. Brichard is silent regarding the first conductor is coaxially positioned within a first shield material forming a first coax cable, and the second conductor is coaxially positioned within a second shield material forming a second coax cable.  
Baum teaches an endoscopic instrument with coaxial conductors for data transmission. Coaxial conductors are common for frequencies of more than one Megahertz because they provide a low signal attenuation and are typically free of crosstalk at high frequencies ([0003]). 
It would have been obvious to one of ordinary sill in the art before the time of filing to modify the conductors of Brichard to be a coaxial conductor as taught by Baum. Doing so would provide low signal attenuation and are typically free of crosstalk at high frequencies ([0003]). The modified first conductor is coaxially positioned within a first shield material forming a first coax cable (coaxial conductor [0003]; Baum), and the second conductor is coaxially positioned within a second shield material forming a second coax cable (coaxial conductor [0003]; Baum).  

Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brichard (US 2014/0135579) as applied to claim 1 above, and further in view of Yakovlev (US 2017/0095667), Hunter (US 2016/0310077) and Nakamura (US 2011/0001851).
Regarding claim 8, Brichard further discloses high speed sensor data ([0057]) transmitted from the image sensor to the interface. Brichard is silent regarding the signals further comprise low-speed control signals transmitted from the interface to the imaging sensor at a low-frequency spectrum and the high-speed sensor data signals transmitted at a high- frequency spectrum.  
Yakovlev teaches a data transfer for a real-time treatment adjustment for the control of a device can be between 0.5-4 Mbps ([0236]). Data transfer can be sent or received through a wired connection ([0086]) and encoded to improve reliability, safety, and security [0240]). 
Hunter teaches using a low frequency signal to transfer data to a device ([0645]). This permit the signal to be carried with low power ([0645]).
Nakamura teaches an image data signal is a high frequency signal ([0008]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system to transmit encoded control signals from the interface to the imaging sensor at a low speed ([0236] and [0240]) as taught by Yakovlev at a low frequency spectrum ([0645]) as taught by Hunter. Doing so would provide a signal to adapt/control parameters at a low speed (0.5-4 Mbps [0236]; Yakovlev) with reliability, safety, and security ([0240]) and at a low frequency ([0645]; Hunter) to be carried with low power ([0645]; Hunter). Additionally, it would have been obvious to modify the high-speed sensor data signals to be transmitted at a high-frequency spectrum ([0008]) as taught by Nakamura. Doing so would provide an image signal transmitted at a high frequency as is well known in the art (in cameras for medical use [0004], [0008], Nakamura). The modified signals further comprise low-speed control signals ([0236]; Yakovlev) transmitted from the interface to the imaging sensor at a low-frequency spectrum ([0645]; Hunter) and the high-speed sensor data signals transmitted at a high- frequency spectrum ([0008]; Nakamura).  
Regarding claim 9, Yakovlev and Nakamura further teaches the low-speed control signals are encoded ([0240]; Yakovlev) and shaped to occupy a low frequency band in a range of 3 Mbps to 15 Mbps (0.5-4 Mbps [0236]), and wherein the high- speed sensor data signals are encoded and shaped to occupy a high frequency band in a range of 100 MHz to 6.25 GHz (high frequency signal [0008]; Nakamura | well known in the art that a high frequency band can range from 3 MHz and above).  

Regarding claim 10, Brichard further discloses high speed sensor data signals ([0057]) are transmitted from the imaging sensor. Brichard is silent regarding low-speed control signals are transmitted from the interface during a first allocated time period, and the high-speed sensor data signals are transmitted from the imaging sensor at a high-frequency during a second allocated time period.  
Yakovlev teaches a data transfer for a real-time treatment adjustment for the control of a device can be between 0.5-4 Mbps ([0236]). Data transfer can be sent or received through a wired connection ([0086]) and encoded to improve reliability, safety, and security [0240]). Data and/or power can be transferred simultaneously in discrete time slots ([0297]).
Hunter teaches using a low frequency signal to transfer data to a device ([0645]). This permit the signal to be carried with low power ([0645]).
Nakamura teaches an image data signal is a high frequency signal ([0008]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system to transmit control signals from the interface to the imaging sensor at a low speed ([0236] and [0240]) as taught by Yakovlev and at low frequency spectrum ([0645]) as taught by Hunter. Doing so would provide a signal to adapt/control parameters at a low speed (0.5-4 Mbps [0236]; Yakovlev) and at a low frequency ([0645]; Hunter) to be carried with low power ([0645]; Hunter). Additionally, it would have been obvious to transfer data and/or power simultaneously in discrete time slots ([0297]) as taught by Yakovlev. Doing so would allow the system to adapt and adjust in real-time ([0297]). Additionally, it would have been obvious to modify the high-speed sensor data signals to be transmitted at a high-frequency ([0008]) as taught by Nakamura. Doing so would provide an image signal transmitted at a high frequency as is well known in the art (in cameras for medical use [0004], [0008], Nakamura). The modified low-speed control signals ([0236]; Yakovlev) are transmitted from the interface during a first allocated time period ([0297]; Yakovlev), and the high-speed sensor data signals are transmitted from the imaging sensor at a high-frequency ([0008]; Nakamura) during a second allocated time period ([0297]; Yakovlev).  
Regarding claim 11, Yakovlev further teaches the first allocated time period does not overlap the second allocated time period (discrete time slots [0297]; Yakovlev).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brichard (US 2014/0135579) as applied to claim 13 above, and further in view of Yakovlev (US 2017/0095667).
Brichard discloses all of the features in the current invention as shown above for claim 13. Brichard is silent regarding the control signals and the imaging sensor data signals are transmitted by the first and second conductors at separate time periods.  
Yakovlev further teaches data and/or power can be transferred simultaneously in discrete time slots ([0297]). This allows for adapting and adjusting in real-time ([0297]).
It would have been obvious to modify the system of Brichard to transfer data and/or power in discrete time slots as taught by Yakovlev. Doing so would allow the system to adapt and adjust in real-time ([0297]).

Claim(s) 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brichard (US 2014/0135579) as applied to claim 13 (for claim 16) and claim 21 (for claim 22) above, and further in view of Hunter (US 2016/0310077) and Nakamura (US 2011/0001851).
Regarding claim 16, Brichard discloses all of the features in the current invention as shown above for claim 13. Brichard is silent regarding the control signals are encoded and shaped to occupy a low frequency spectrum, and the imaging sensor data signals are encoded and shaped to occupy a high frequency spectrum.  
Hunter teaches using a low frequency signal to transfer data to a device ([0645]). This permit the signal to be carried with low power ([0645]). Additionally, the signal may be encoded ([0086]).
Nakamura teaches an image data signal is a high frequency signal ([0008]). The data is also encoded ([0059]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system to transmit encoded control signals ([0086]) at low frequency spectrum ([0645]) as taught by Hunter. Doing so would provide an encoded data signal ([0086]) transmitted to a device and at a low frequency ([0645]; Hunter) to be carried with low power ([0645]; Hunter). Additionally, it would have been obvious to modify the imaging sensor data signals to be encoded ([0059]) and transmitted at a high-frequency spectrum ([0008]) as taught by Nakamura. Doing so would provide an encoded image signal transmitted at a high frequency as is well known in the art (in cameras for medical use [0004], [0008], Nakamura).

Regarding claim 22, Brichard discloses all of the features in the current invention as shown above for claim 21. Brichard is silent regarding transmitting the control signals from the camera interface to the imaging sensors within a low-frequency spectrum while, at the same time, transmitting the imaging sensor data signals from the imaging sensors to the camera interface within a high-frequency spectrum.
Hunter teaches using a low frequency signal to transfer data to a device ([0645]). This permit the signal to be carried with low power ([0645]). Additionally, the signal may be encoded ([0086]).
Nakamura teaches an image data signal is a high frequency signal ([0008]). The data is encoded ([0059]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method to transmit control signals at low frequency spectrum ([0645]) as taught by Hunter. Doing so would provide a data/control signal ([0086]) transmitted to a device and at a low frequency ([0645]; Hunter) to be carried with low power ([0645]; Hunter). Additionally, it would have been obvious to modify the imaging sensor data signals to be transmitted at a high-frequency spectrum ([0008]) as taught by Nakamura. Doing so would provide an encoded image signal transmitted at a high frequency as is well known in the art ([0008], Nakamura). The modified method would comprise transmitting the control signals from the camera interface to the imaging sensors within a low-frequency spectrum ([0645]; Hunter) while, at the same time (the examiner interpreted the power signals, the control signals, and the imaging sensor data signals to be transmitted at the same time by the first and second conductors, see figures 4-5 in Brichard), transmitting the imaging sensor data signals from the imaging sensors to the camera interface within a high-frequency spectrum (in cameras for medical use [0004], [0008]; Nakamura).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 16, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795